Citation Nr: 0938062	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of 
collapsed lungs to include chronic pneumonia, Behcet's 
disease, and lung disease.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous condition 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 12, 1978 to 
March 6, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In an April 2005 rating decision the RO denied a 
claim for service connection for residuals of collapsed 
lungs.  The Veteran perfected an appeal on that matter.

In a June 2006 rating decision the RO declined to reopen a 
claim for service connection for a nervous disorder to 
include posttraumatic stress disorder.  The Veteran submitted 
a statement in April 2007 in which he stated:  "I would like 
to appeal the decision for nervous condition to include post 
traumatic stress disorder."  The Board construes that 
statement as a notice of disagreement with the June 2006 
rating decision.  This matter is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Veteran testified before the undersigned at a June 2009 
Travel Board hearing at the RO.


FINDING OF FACT

There is no competent medical evidence showing a diagnosis of 
any residuals of collapsed lungs to include chronic 
pneumonia, Behcet's disease, and lung disease disorder, 
related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for residuals of collapsed lungs to include 
chronic pneumonia, Behcet's disease, and lung disease 
disorder, are not met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 
2002); 38 C.F.R. 
§§ 3.303 (2008).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA complied with notification responsibilities in regard to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in letters between January 2005 and March 
2008.  Those letters in combination notified the Veteran of 
the requirements to establish entitlement to service 
connection; of VA's responsibilities in obtaining information 
to assist the Veteran in completing her claim; and of the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim.  The letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, and VA and private treatment 
records, including VA examination reports.  The Veteran has 
not indicated any records outstanding that need to be 
obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran claims entitlement to service connection for 
residuals of collapsed lungs, to include chronic pneumonia, 
Behcet's disease, and lung disease disorder.  As reflected in 
his substantive appeal, the Veteran claims that in service he 
was beaten and as a result his lungs collapsed.  He maintains 
that the collapsed lungs predisposed him to current problems 
including Behcet's disease and pneumonia.    

A.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Generally, to be present as a current disability, the claimed 
condition must be present at the time of the claim for 
benefits, as opposed to sometime in the distant past.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim".  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

Service treatment records show that the Veteran was treated 
at a Navy medical center in February 1979 and diagnosed with 
pneumonia.  He reported a history of having a cough and fever 
for six days, and pain in the left upper abdomen for one day.  
The treatment reports show that the Veteran reported having 
had a prior episode of pneumonia ten years before, otherwise 
he had a normal past pulmonary history.  He was discharged 
from the medical center after about a week with no apparent 
distress and no follow-up scheduled.

There are no other service treatment records showing other 
pulmonary complaints, abnormal findings, or related 
diagnoses.  There are no service treatment or examination 
records showing any chronic lung condition or Behcet's 
disease; or any indications of an episode in which the 
Veteran had a collapsed lung in service.

After service, the claims file contains VA and private 
medical treatment records dated from 2004 to 2008 showing 
treatment for various diagnoses and conditions.  These 
records include problem lists that note Behcet's disease as a 
listed problem; and include assessments and impressions such 
as "history of Behcet's disease: past diagnosis not 
verified" and Behcet's disease.  VA treatment records in 
January 2006 show that the Veteran was treated that month for 
an episode of pneumonia.  Other than the January 2006 episode 
of pneumonia, these records do not show any treatment for a 
pulmonary condition.

The report of a June 2007 VA examination shows that the 
Veteran reported he had a lung condition to include collapsed 
lung residuals of Behcet's disease.  The examiner reviewed 
the claims file and noted that the Veteran was hospitalized 
in service for pneumonia in February 1979.  The examiner 
noted that the record did not show any collapsed lung in 
service due to trauma.  The examiner noted that the Veteran 
had a diagnosis of Behcet's disease, and opined that this was 
a vascular disease and had no complications related to the 
lung.  

The examiner noted that the Veteran was treated for pneumonia 
in January 2006 soon after being discharged from the 
domiciliary in Milwaukee for alcohol dependency and marijuana 
abuse.  The Veteran was admitted and discharged five days 
later in January 2006 for pneumonia and for a workup for his 
Behcet's.  The workup was negative.

After examination, the report contains a diagnosis of normal 
pulmonary examination today.  The examiner concluded with an 
opinion essentially that it was not likely that the episode 
of pneumonia during service in 1979 was related to the 
episode of pneumonia the Veteran had in 2006.  This opinion 
was based on the following rationale.  

First, there was no evidence of any pulmonary disease since 
1979 until the 2006 hospitalization for pneumonia.  Second, 
with the pneumonia in 2006 the Veteran was never hypoxic, he 
never required oxygen therapy, and he was continually up and 
around smoking during the hospitalization.  Third, there was 
no evidence of any chronic pulmonary disease.  Fourth, there 
was evidence of marijuana abuse and alcohol dependency that 
have a much more likely effect on overall health and 
pulmonary function than the military service from over 30 
years ago.

Review of the medical evidence on file fails to show a 
diagnosis of any chronic disorder that constitutes residuals 
of a collapsed lung or lungs, to include a chronic pneumonia 
disorder.  There is actually no competent evidence of a 
collapsed lung in service.  Although there was one episode of 
pneumonia over about a one-week period in service, following 
that there is no competent evidence of any continuity of that 
condition so as to constitute a chronic condition on which to 
premise a grant of service connection.  There is no evidence 
after service of a pulmonary condition until 2006, when the 
Veteran had another single episode of pneumonia, which 
resolved and is not shown to be a chronic disorder.  During 
the June 2007 VA examination, the examiner opined that this 
recent episode was not related to the one in service, 
approximately 28 years before; and that there was no evidence 
of any chronic pulmonary disease.  There are no opinions to 
the contrary. 

There is also no competent evidence whatsoever that any 
Behcet's disease is associated in any way with a claimed 
collapsed lung in service or with any pulmonary 
pathophysiology.  The examiner at the June 2007 VA 
examination opined that Behcet's disease was a vascular 
disease and had no complications related to the lung.  There 
are no opinions to the contrary.

In summary, review of the claims file shows no competent 
medical evidence of any current chronic pulmonary disorder 
residual to a collapsed lung in service.  The preponderance 
of the evidence is against the claim for service connection 
for residuals of collapsed lungs to include chronic 
pneumonia, Behcet's disease, and lung disease disorder.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of collapsed 
lungs to include chronic pneumonia, Behcet's disease, and 
lung disease disorder is denied.

 
REMAND

In a June 2006 rating decision the RO declined to reopen a 
claim for service connection for a nervous disorder to 
include posttraumatic stress disorder.  The Veteran submitted 
a statement in April 2007 in which he stated that he would 
like to appeal the decision for nervous condition to include 
posttraumatic stress disorder.  The Board construes that 
statement as a notice of disagreement with the June 2006 
rating decision.  
 
Thereafter, however, the RO did not issue a statement of the 
case on the matter. Thus, because the Veteran has filed a 
notice of disagreement, a remand to the RO is necessary in 
order for the RO to issue a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the 
case as to the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a nervous condition to include 
posttraumatic stress disorder; and ensure 
that the statement of the case is sent to 
the latest address of record for the 
Veteran.  Inform the Veteran that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board. See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


